NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



STEPHEN D. RABOW,                  )
                                   )
       Appellant,                  )
                                   )
v.                                 )                Case No. 2D17-3683
                                   )
COMPREHENSIVE MEDPSYCH             )
SYSTEMS, INC.; CHRISTINE F. RYAN   )
and GEOFFREY KANTER,               )
                                   )
       Appellees.                  )
___________________________________)

Opinion filed March 23, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota County;
Frederick P. Mercurio, Judge.

Stephen D. Rabow, pro se.

Kelly S. Weaver of Ullman Bursa Law,
Tampa, for Appellees.



PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.